UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7891


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC DARNELL REESE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:01-cr-00135-JFM-1; 1:12-cv-02484-JFM)


Submitted:   September 17, 2013          Decided:   September 25, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Darnell Reese, Appellant Pro Se.     Sujit Raman, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric     Darnell      Reese    seeks      to    appeal        the    district

court’s    order     dismissing       as   unauthorized          his    successive      28

U.S.C.A. § 2255 (West Supp. 2013) motion.                       The district court’s

dismissal order is not appealable unless a circuit justice or

judge     issues     a     certificate     of    appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2006).           A certificate of appealability will not

issue     absent     “a     substantial    showing         of    the    denial     of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller–El   v.   Cockrell,       537     U.S.    322,    336–38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484–85.

            We have independently reviewed the record and conclude

that Reese has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense     with        oral   argument    because        the    facts     and     legal



                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3